C. J. Hoehn, J.
(concurring). I concur in the result but not the reasoning set forth in Judge Brennan’s well-considered and well-written opinion in the instant case.
Reference to the record does not reveal any showing by the prosecution to justify the use of the conviction for impeachment purposes. People v Crawford, 83 Mich App 35; 268 NW2d 275 (1978), requires such a showing on the record.
"The court below did not require the people to justify the use of these convictions for impeachment purposes. The defendant does not have the burden of persuading *714the court that his criminal record should be excluded. The people must justify admission.” (Emphasis added.) Crawford, supra, 38.
Here the record is barren of any showing by the prosecution to justify the use of prior convictions to impeach.
The error, in this instance, is not prejudicial. The trial of this case occurred before the decision in Crawford, supra, and followed the procedure approved by this Court in People v Pleasant, 69 Mich App 322; 244 NW2d 464 (1976). The failure of the trial court to anticipate the procedural methods set forth in Crawford, does not, per se, require reversal of the conviction.
The writer would hold that Crawford is only a method to assist the appellate court in checking to insure that defendant has received a fair trial and as such should be prospective in nature only.
It is further noted that the defendant used prior felony convictions to impeach the complaining witness.
It would be an interesting twist to the "good guy —bad guy” syndrome, which has lately so titillated the bench and bar, if the defendant were released because the impeached complaining witness appeared before the jury as the "bad guy” while, the convictions of the defendant having been suppressed by the court, the defendant appeared to the jury as the "good guy”.
I would hold that, whenever a defendant impeaches a prosecution witness by the use of prior convictions, the trial judge has a sufficient basis for permitting the prosecution to use prior convictions of defendant for impeachment purposes. Interestingly, this doctrine would bring us full circle *715to § l(f)(ii) of the English Criminal Evidence Act of 1898.
Under the above circumstances, defendant suffered no prejudice but, indeed, stood on even ground with his accusor.
The conviction is affirmed.